PER CURIAM:
Cleamon Anderson appeals the district court’s order denying his motion to reduce his sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2008). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Anderson, No. 2:94-cr-00163-RBS-11 (E.D.Va. Apr. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.